15-103
     Jiang v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A201 151 654
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   14th day of December, two thousand fifteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   MINJIE JIANG,
14            Petitioner,
15
16                    v.                                             15-103
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jeffrey E. Baron, Baron & Shelkin,
24                                       P.C., New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Derek C.
28                                       Julius, Senior Litigation Counsel;
29                                       Karen L. Melnik, Trial Attorney,
1                                   Office of Immigration Litigation,
2                                   United States Department of Justice,
3                                   Washington, D.C.
4
5          UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9          Petitioner Minjie Jiang, a native and citizen of the

10   People’s Republic of China, seeks review of a December 18, 2014,

11   decision of the Board of Immigration Appeals (“BIA”), affirming

12   a February 6, 2013, decision of an Immigration Judge (“IJ”)

13   denying Jiang’s application for asylum, withholding of removal,

14   and relief under the Convention Against Torture (“CAT”).           In

15   re Minjie Jiang, No. A201 151 654 (B.I.A. Dec. 18, 2014), aff’g

16   No. A201 151 654 (Immig. Ct. N.Y.C. Feb. 6, 2013).        We assume

17   the   parties’   familiarity    with   the   underlying   facts   and

18   procedural history in this case.

19         We have reviewed both the IJ’s and the BIA’s opinions “for

20   the sake of completeness.”      Wangchuck v. DHS, 448 F.3d 524, 528

21   (2d Cir. 2006).    The applicable standards of review are well

22   established.     See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

23   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).
                                       2
1         For asylum applications governed by the REAL ID Act, like

2    Jiang’s, the agency may, “[c]onsidering the totality of the

3    circumstances . . . base a credibility determination on the

4    demeanor,    candor,    or     responsiveness         of   the   applicant    or

5    witness, the inherent plausibility of the applicant’s or

6    witness’s account,” and inconsistencies in an applicant’s

7    statements    and    other     record       evidence    “without    regard    to

8    whether” they go “to the heart of the applicant’s claim.”

9    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

10   In   this   case,    the   adverse      credibility        determination      is

11   supported by substantial evidence.

12        The     IJ     properly     based        his      adverse     credibility

13   determination on the discrepancy between statements made by

14   Jiang at his credible fear interview and his testimony and

15   asylum application concerning his alleged November 2010 arrest

16   for distributing religious pamphlets.               Jiang’s application and

17   testimony stated he was arrested, detained, and beaten for

18   distributing      pamphlets,      after       which     police     raided    his

19   underground church in December 2010, leading him to flee China.

20   However, during Jiang’s credible fear interview, he stated only

21   that police raided his underground church in December 2010.                   He
                                             3
 1   specifically stated that he had not had any other problems in

 2   China and that he had never been harmed.       When asked to explain,

 3   Jiang testified that the smuggler who helped him enter the

 4   United States told him not to tell immigration officials about

 5   his arrest because Jiang would be deported if he did so.           The

 6   IJ properly rejected Jiang’s explanation.        Majidi v. Gonzales,

 7   430 F.3d 77, 80-81 (2d Cir. 2005).      The IJ also noted that Jiang

 8   admitted to lying to avoid deportation at his interview, a fact

 9   which   supports   the    IJ’s   credibility   finding.    Siewe   v.

10   Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).

11       Considering the significant discrepancy between Jiang’s

12   claim as presented at the interview and as presented to the IJ,

13   the IJ’s adverse credibility determination is supported by

14   substantial evidence.       8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin,

15   534 F.3d at 165-66.      This finding was sufficient to deny asylum,

16   withholding of removal, and CAT relief, as all three claims were

17   based on the same factual predicate.      Paul v. Gonzales, 444 F.3d

18   148, 156-57 (2d Cir. 2006) (withholding); Xue Hong Yang v. U.S.

19   Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005) (CAT).

20

21
                                        4
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O=Hagan Wolfe, Clerk




                               5